COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  James H. Davis d/b/a JD Minerals, Walter      §              No. 08-20-00205-CV
  Allison Baen, Santos J. Dominguez and
  Dixie L. Hester,                              §                 Appeal from the

                       Appellants,              §               112th District Court

  v.                                            §             of Upton County, Texas

  COG Operating, LLC, Neal Brusenhan            §            (TC# 18-04-U4615-OTH)
  Properties, LP, Neal Brusenhan
  Management, LLC as General Partner of         §
  Neal Brusenhan Properties, LP, Robert L.
  Neal as Trustee of the Neal Robert L.         §
  Management Trust and Jessie Frances
  Neal,                                         §

                        Appellees.              §


                                          ORDER

       Pending before the Court is the Appellants’ unopposed motion to direct the district clerk

to send original documents to the Court of Appeals. The motion is GRANTED. Therefore, the

Court ORDERS the district clerk to forward the original Exhibits 66 through 67B inclusive,

marked “confidential” and filed “under seal,” attached to Plaintiffs’ Traditional Motion for

Summary Judgment filed on November 12, 2019. The original exhibits are due with this Court on

or before February 2, 2021. The Court will return the original exhibits to the District Clerk of



                                               1
Upton County, Texas, after final disposition of this appeal. The Court will keep these files under

seal pending review of this appeal.

       IT IS SO ORDERED this 13th day of January, 2020.


                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2